Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amendments filed February 22, 2022 are acknowledged and have been entered.  However, a Final Office Action follows.  Page and line numbers remain the same as in the Office Action mailed November 22, 2021 for simplicity.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on March 27, 2020. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.


Response to Applicant's Arguments
	With respect to paragraph "R", Applicant states the male parent was not flowered for observable characteristics.  It was grown to collect pollen after confirming that it contained a gene encoding CBD.  Applicant believes a description comparing its phenotypes to that of the instant plant is not relevant or necessary for a complete botanical description.
	MPEP 1605, 37 C.F.R. 1.163(a) states The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the related known varieties, and its antecendents.  Therefor, a comparison between the instant plant and its male parent is necessary.
	

	With respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(1), the Examiner rejected Claim 1 under 35 U.S.C. 102(a)(1) based upon a prior public use or sale or other public availability of the claimed plant.
	The Examiner inadvertently stated the one-year grace period extended to March 27, 2019.  The one-year grace period is to the filing date of the Canadian Plant Breeder's Rights application number 20-10130 filed March 27, 2020.  A prior public use or sale or other public availability of the claimed plant before March 27, 2020 falls outside the one-year grace period, thus a rejection under 35 U.S.C. 102(a)(1) is applicable.  Further, Applicant is correct in that the first sale of the instant plant is October 1, 2019 not January 10, 2019 which still falls outside the one-year grace period and is considered prior art.


Objection to the Disclosure 
37 CFR 1.163 
The following is a quotation of section (a) of 37 CFR 1.163: 
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. 
 
 	35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
IN GENERAL.-The specification shall contain a written description of the 	invention, and of the manner and process of making and using it, in such full, clear, 	concise, and exact terms as to enable any person skilled in the art to which it pertains, or 	with which it is most nearly connected, to make and use the same and shall set forth the 	best mode contemplated by the inventor of carrying out his invention. 
 
The following is a quotation of 35 U.S.C. 112(b): 
 
CONCLUSION.-The specification shall conclude with one or more claims  	particularly pointing out and distinctly claiming the subject matter which the applicant  	regards as his invention. 
 
As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164  			(reproduced below) are controlling: 
 
The claim shall be in formal terms to the new and distinct variety of the specified plant as  		described and illustrated, and may also recite the principal distinguishing characteristics.   		More than one claim is not permitted. 
 
In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are  			limited.  The following is a quotation of 35 U.S.C. 162: 
 
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described. 
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112(a), first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
More Specifically: 
 


A.  Throughout the specification Applicants should place single quotation marks around cultivar names as this is the proper way to set forth a Cultivar designation.
	Applicant has set forth single quotation marks around most of the cultivar names however, Applicants attention is drawn to page 1, line 18, page 3, lines 16 and 17, and page 6, lines 4, 9, 11, 12, 15, and Table 1, line 1.

L.  Page 5, lines 5 and 6, If readily available, Applicants should set forth in the specification additional information relative to the instant plant's bracts including the typical and observed bract shape, and margin and base descriptors.
	It is noted Applicant states bract shape is "Slightly pointed at the apex" on page 5, line 2.  However, this description describes the apex shape "pointed" not the bract shape. 

R.  Page 6, lines 4-18, Applicants should set forth in the specification a brief comparison between the instant plant and its male parent.  Such need not be in any great detail but should at least distinguish the plants from each other (MPEP 1605).

The above listing may not be complete.  Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically 
 
 
 	Claim Rejection 
 	35 U.S.C. 112, 1st & 2nd Paragraphs 
 	 Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for the reasons set forth in the Objection to the Disclosure Section above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





		Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  The instant application was filed March 26, 2021.  A foreign priority to Canadian Plant Breeder's Rights application number 20-10130 was filed March 27,
2020.  The one-year grace period subsequently is March 27, 2020.  Activity prior to this date falls outside the exceptions of 102(b)(1)(A) or 102(b)(1)(B) and thus may constitute a bar from patentability.
	An internet search of the CPVO Register (https://online.plantvarieties.eu) resulted in application number 20-10130 for 'MOC20P01' with an application of March 27, 2020.  The first sale of the claimed plant is disclosed as October 1, 2019 which is more than one year before the effective filing date of the instant application.  As a result of this publication which shows that this plant was in the public domain more than a year prior to filing in the U.S., Claim 1 is rejected under 102(a)(1).


Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


 
 	Future Correspondence 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661